Title: To John Adams from Elbridge Gerry, 10 April 1813
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 10th April 1813

I addressed a line to you yesterday, with a bound collection of Edes’ Gazettes printed in 1775 & 6, to the care of Mr. Marston. I now am honored by yours of the 2d & 9th instant, & am much obliged to you, for their impressive & instructive contents. You are the only friend, & almost the only person of the United States, who is capable of giving full information on the subject of our politicks; & I may presume on your indulgence;  for the reason offered, when applying for the history of our own times. with respectful & affectionate regards, Dear Sir, I am very sincerely & ever your Friend

E. Gerry